Citation Nr: 0844540	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1970 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing which was conducted at the Muskogee RO in November 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.

During the Travel Board hearing, the veteran confirmed that 
he wished to change his service representative from The 
American Legion to Disabled American Veterans.  See the 
November 2008 hearing transcript at page 2. 

This case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

Withdrawn issues

During his November 2008 hearing with the undersigned, the 
veteran indicated that he no longer wished to pursue his 
appeal as to the issues of entitlement to service connection 
for premature ventricular contractions and asthma.  See the 
November 2008 hearing transcript, page 2; see also the 
November 4, 2008 Statement in Support of Claim.  Those 
issues, accordingly, are no longer on appeal and are not 
before the Board.  See 38 C.F.R. § 20.204 (2008).




REMAND

The veteran is seeking service connection for PTSD and 
bipolar disorder as a result of combat service. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.  [The Board 
notes that this REMAND encompasses both issues on appeal.]

SSA records

The record indicates the veteran was recently awarded Social 
Security (SSA) disability benefits due to PTSD and bipolar 
disorder.  See the November 2008 hearing transcript at page 
28; see also the statement of August 8, 2005 statement of the 
veteran's spouse.  The claims file does not contain any SSA 
records, which are potentially pertinent to the veteran's 
claims.  Those records must be obtained for consideration in 
connection with the issues on appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].

VA examination

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

With respect to Hickson element (1), the record is unclear as 
to whether the veteran has PTSD, bipolar disorder, or both.  
See the October 2005 VA examination report; see also the June 
25, 2008 assessment of R.M.S., M.D.  With respect to Hickson 
element (2), the Board finds that the veteran did engage in 
combat with an enemy within the meaning of 38 U.S.C.A. § 
1154(b) (West 2002), as his DD 214 lists receipt of the 
Combat Action Ribbon.  Hickson element (2) is therefore 
satisfied. 

This case presents certain medical questions which cannot be 
answered by the Board.  These questions concern whether the 
veteran evidences PTSD and/or bipolar disorder, and if so, 
whether such is related to his combat experience in service.  
These questions must be addressed by an appropriately 
qualified medical professional.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain copies of the SSA 
disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical 
records relied upon in reaching that 
determination.  All efforts in this 
regard should be documented in the 
claims folder.

2.  VBA should schedule the veteran for 
an examination by a psychiatrist.  The 
claims folder should be available for 
review in conjunction with the 
examination.  The psychiatric examiner 
should provide diagnoses for the 
veteran's psychiatric disability(ies) 
and render an opinion as to whether or 
not it is at least as likely as not 
that any diagnosed psychiatric 
disability is related to his combat 
service.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder. 

3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should readjudicate the 
veteran's claims of entitlement to 
service connection for PTSD and 
bipolar disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


